DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 - 14 and 18 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "as many… as possible" in claims 8 and 18 is a relative term which renders the claim indefinite.  The term "as many… as possible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is impossible to discern when one has, “Execut[ed] as many full and partial feature extraction operations as possible”.  For purposes of compact prosecution, this claim has been interpreted as if it had recited: “executing 
With regards to claims 9 - 14 and 19 - 20, these claims depend from claims 8 and 18, respectively, and therefore incorporate the features of that claim that were rejected under 35 U.S.C. § 112(b) as indefinite. These claims are rejected under 35 U.S.C. § 112(b) as indefinite for the same reasons as were provided with respect to their parent claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over SON et al (U.S. PG Pub. No. 2018/0129893) in view of CHETLUR et al (U.S. PG Pub. No. 2016/0062947).
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The SON reference
SON discloses loading digital image data (“…the one or more channel input data (e.g., the input image) may be input to the convolution layer 1 201 as an initial input 204 to the CNN 200…”) for a feature extraction operation and executing said feature extraction operation to generate a first set of results at ¶¶ [0077]-[0079] and FIG. 2, but does not specify loading a subset
SON discloses executing additional later step operations of said multi-step convolutional processing system using said first set of results of said convolutional stride calculation to generate a second set of results at ¶¶ [0077]-[0079] and FIG. 2; to wit: “For example, each of the feature maps or channels of the input to the convolution layer 2 202 may correspond to a different kernel, e.g., for a different feature or discriminator extraction filtering than was applied in the convolution layer 1 201.”

    PNG
    media_image1.png
    314
    822
    media_image1.png
    Greyscale

SON discloses saving data at ¶¶ [0071], [0086], [0091]; but SON does not specify saving intermediate data in said first set of results and said second set of results still needed for calculating later step operations in said multi-step convolutional processing system and discarding all other data. However, this limitation was known in the art as evidenced by the CHETLUR reference discussed below.
SON discloses repeating said stages of loading, executing, executing, and saving until a final output from said multi-step convolutional processing system is complete at ¶¶ [0079], [0090] (“…[E]ach kernel/filter may typically be respectively slid over the input WxH times, and thus, each of the kernels may typically be loaded repeatedly WxH times, i.e., each kernel may typically be loaded separately for each multiplication with a corresponding portion of the input as that corresponding portions is slid across the input in accordance with the set convolutional 
The CHETLUR reference
CHETLUR discloses loading a subset of digital image data (“image tiles”) for a feature extraction operation at ¶¶ [0055], [0066]-[0067], [0088], [0090] (“…[T]he SM 310 waits for the threads for finish loading (i.e., copying data to) at least one of the image tiles 514 that has not been fully processed…”) and FIGS. 5, 8.
CHETLUR discloses executing said feature extraction operation to generate a first set of results at ¶¶ [0054], [0066], [0068], [0091] and FIG. 8.
CHETLUR discloses saving intermediate data in said first set of results still needed for calculating later step operations in said multi-step convolutional processing system and discarding all other data at ¶¶ [0055], [0068]-[0069] (“…[S]tores the result as an output tile in the shared memory, and then discards the data include in the image tile 542 and the filter tile 544…”)
CHETLUR discloses repeating said stages of loading, executing, and saving until a final output from said multi-step convolutional processing system is complete at ¶¶ [0091]-[0092] (“The SM 310 continues in this fashion, cycling through steps 814-820, until the threads configured by the convolution engine 125 (at step 806) have finished generating the output matrix 660.”)
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to load a subset of digital image data for the feature extraction operation and save intermediate data in said first set of results and said second set of results still needed for calculating later step operations in said multi-step convolutional processing system and discarding all other data, as taught by CHETLUR, when using a deep convolutional neural network to process image data according to SON.  The motivation for doing so comes 
With regards to claim 2, SON discloses said multi-step convolutional processing system comprises a convolutional neural network at ¶¶ [0071], [0077] and FIG. 2.
With regards to claim 3, SON discloses a step in said multi-step convolutional processing system comprises a pooling operation at ¶ [0077] (“The DCNN may further include multiple pooling layers…”)
With regards to claim 4, SON discloses repeating said stages of loading, executing, executing, and saving until a final output from said multi-step convolutional processing system is complete at ¶¶ [0079], [0090].
CHETLUR discloses first dividing said digital image into a set of image sub-areas (e.g., D0, D1, D2, D3, …, D8) at ¶¶ [0062]-[0063], [0066] and FIG. 5.
CHETLUR further discloses performing said stages of loading, executing, saving, and repeating upon each of said image sub-areas at ¶¶ [0091]-[0092] (“The SM 310 continues in this fashion, cycling through steps 814-820, until the threads configured by the convolution engine 125 (at step 806) have finished generating the output matrix 660.”).
The motivation for this combination is the same as was previously presented.
With regards to claim 5, CHETLUR discloses said image sub-areas (“tiles”) of said set of image sub-areas overlap (duplicate) each other at ¶ [0063]; to wit: “Such a conversion includes duplication of some of the values included in the image batch 410. For example, as depicted for the value "D4," the center of each of the three-by-three color planes 410 is used four times to compute each of four feature maps 490 and, consequently, each of the center values (e.g., the "D4" values) is associated with four separate rows of the virtual image matrix 510. As a result, multiple locations in the virtual image matrix 510 are associated with a single location in the image batch 410.” The motivation for this combination is the same as was previously presented.
With regards to claim 6, SON discloses repeating said stages of loading, executing, executing, and saving until a final output from said multi-step convolutional processing system is complete at ¶¶ [0079], [0090].
CHETLUR discloses first dividing said multi-step convolutional processing system into a set substages (“threads”), each of said sub-stages comprising a group of steps from said multistep convolutional processing system at ¶¶ [0039], [0047]-[0048], [0054], [0088]-[0090] and FIG. 8.
CHETLUR discloses performing said stages of loading, executing, executing, saving, and repeating upon each of said sub-stages comprising said group of steps at ¶¶ [0091]-[0092].
The motivation for this combination is the same as was previously presented.
With regards to claim 7, CHETLUR discloses a first processing task operates said method on a first portion of said digital image and a second processing task operates said method on a second portion of said digital image at ¶¶ [0062], [0091] and FIGS. 5, 8.
The motivation for this combination is the same as was previously presented.
With regards to claim 8, SON discloses executing full (e.g., “…the one or more channel input data (e.g., the input image) may be input to the convolution layer 1 201 as an initial input 204…”) and partial feature extraction operations (e.g., “…each of the feature maps or channels 
SON discloses repeating said stages of loading, executing, executing, and saving until a final output from said multi-step convolutional processing system is complete at ¶¶ [0079], [0090].
CHETLUR discloses loading a subset of digital image data for a feature extraction operation at ¶¶ [0055], [0066]-[0067], [0088], [0090] (“…[T]he SM 310 waits for the threads for finish loading (i.e., copying data to) at least one of the image tiles 514 that has not been fully processed…”) and FIGS. 5, 8. 
CHETLUR also discloses saving all partial results and final convolutional processing system output results and discarding all other data ¶¶ [0055], [0068]-[0069] (“…[S]tores the result as an output tile in the shared memory, and then discards the data include in the image tile 542 and the filter tile 544…”)
CHETLUR discloses executing feature extraction operations with said subset of digital image data at ¶¶ [0054], [0066], [0068], [0091] and FIG. 8.
The motivation for this combination is the same as was previously presented.
With regards to claim 9, the steps performed by the method of this claim are obvious over the combination of SON and CHETLUR for the same reasons as were presented with respect to claim 2, which recites a method that performs these same steps.
With regards to claim 10
With regards to claim 11, the steps performed by the method of this claim are obvious over the combination of SON and CHETLUR for the same reasons as were presented with respect to claim 4, which recites a method that performs these same steps.
With regards to claim 12, the steps performed by the method of this claim are obvious over the combination of SON and CHETLUR for the same reasons as were presented with respect to claim 5, which recites a method that performs these same steps.
With regards to claim 13, the steps performed by the method of this claim are obvious over the combination of SON and CHETLUR for the same reasons as were presented with respect to claim 6, which recites a method that performs these same steps.
With regards to claim 14, the steps performed by the method of this claim are obvious over the combination of SON and CHETLUR for the same reasons as were presented with respect to claim 7, which recites a method that performs these same steps.
With regards to claim 15, SON discloses executing a feature extraction operation on said processor at ¶¶ [0077]-[0079] and FIG. 2.
SON discloses executing any additional later step operations of said multistep convolutional processing system on said processor at ¶¶ [0077]-[0079] and FIG. 2, but does not specify saving intermediate data still needed for calculating later step operations in said local cache memory while discarding all other data. However, this limitation was known in the art as evidenced by CHETLUR discussed below.
SON discloses repeating said operations of loading, executing, executing, and saving until a final output from said multistep convolutional processing system is complete at ¶¶ [0079], [0090].
CHETLUR discloses a local cache memory system coupled to a digital processor at ¶¶ [0049], [0055], [0069], [0089] and FIG. 8.
CHETLUR discloses a control system, said control system loading a subset of digital image data into said local cache memory system at ¶¶ [0055], [0066]-[0067], [0088], [0090] 
CHETLUR discloses executing a feature extraction operation on said processor at ¶¶ [0054], [0066], [0068], [0091] and FIG. 8.
CHETLUR discloses saving intermediate data still needed for calculating later step operations in said local cache memory while discarding all other data ¶¶ [0055], [0068]-[0069] and FIG. 8 (step 818: “Update output tile of output matrix in the L 1 cache based on results of matrix multiplication”)
CHETLUR discloses repeating said operations of loading, executing, and saving until a final output from said multistep convolutional processing system is complete at ¶¶ [0091]-[0092].
The motivation for this combination is the same as was previously presented.
With regards to claim 16, the steps performed by the apparatus of this claim are obvious over the combination of SON and CHETLUR for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.
With regards to claim 17, the steps performed by the apparatus of this claim are obvious over the combination of SON and CHETLUR for the same reasons as were presented with respect to claim 7, which is a method claim reciting these same steps.
With regards to claim 18, SON discloses executing full and partial feature extraction operations and CHETLUR discloses using a subset of digital image data for the same reasons as were provided in claim 8.
CHETLUR discloses a local cache memory system coupled to said digital processor and a control system loading a subset of digital image data into said local cache memory for the same reasons as were provided in claim 15. The motivation for this combination is the same as was previously presented.
CHETLUR further discloses saving all results in local said cache memory system while discarding all other 
With regards to claim 19, the steps performed by the apparatus of this claim are obvious over the combination of SON and CHETLUR for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.
With regards to claim 20, the steps performed by the apparatus of this claim are obvious over the combination of SON and CHETLUR for the same reasons as were presented with respect to claim 7, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668